FILED
                                                                                                                              February 5, 2016
                                                                                                                                TN COURT OF
                                                                                                                           WORKIRS ' COMPINSATIO!'i
                                                                                                                                  CLAIMS

                                                                                                                                 TIME 7:40AM




                   IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                                  AT CHATTANOOGA

Jim Collier                                                              )     Docket No.: 2015-01-0205
                        Employee,                                        )
v.                                                                       )     State File Number: 57621-2015
Walden Security                                                          )
            Employer,                                                    )     Judge Audrey A. Headrick
And                                                                      )
Old Republic General Ins. Co.                                            )
            Insurance Carrier.                                           )
                                                                         )

                                  EXPEDITED HEARING ORDER DENYING
                                         REQUESTED BENEFITS


       This matter came before the undersigned Workers' Compensation Judge on the
Request for Expedited Hearing filed by the employee, Jim Collier, on December 3, 2015.
On January 6, 20 16, the Court held an in-person, evidentiary hearing. The central legal
issue is whether Mr. Collier is likely to prevail at a hearing on the merits. Walden
Security disputes Mr. Collier is entitled to any benefits beyond a panel of physicians. For
the reasons set forth below, the Court finds Mr. Collier is not entitled to the requested
benefits. 1

                                                           History of Claim

       Mr. Collier is a forty-seven-year-old resident of Catoosa County, Georgia. (T.R.
1.) He worked for Walden as an unarmed security officer. Mr. Collier seeks medical
benefits and past and ongoing temporary disability benefits for an alleged back injury that
occurred on April 13, 2015, during an altercation with a patient at Erlanger Hospital.

       Mr. Collier testified that on April 13, 2015, a male patient was dropped off in the
front of the emergency room. The patient was placed in an examining room. Mr. Collier
stated hospital staff called a police officer into the room because the patient was irate.
Mr. Collier stated he also entered the examining room because the patient kept trying to

1
    A complete listing of the tec:hnic:fll n~c:orci flnci P-xhihits is l'lttl'lr.hed to this Order I'IS l'ln l'lppendix.
grab the officer's gun, and the officer needed help. He stated the patient was fighting
them, so they tried to restrain him, and he pulled the patient back when he put his hand on
the police officer's gun. He and the patient fell over a gurney with the patient landing on
top of him. Mr. Collier stated he held the patient in a headlock and placed him in
restraints.

        Mr. Collier testified his legs started going numb while he was on the floor with the
patient. He stated his supervisor, Raymond Gross, was in the examining room during the
incident with the patient. Mr. Collier stated he told Mr. Gross that his back was killing
him. At the direction of Mr. Gross, Mr. Collier sat in a chair by the nurse's desk for the
rest of his shift. Mr. Collier testified he tried to go into work the following day; however,
he told Mr. Gross his back was killing him and left almost immediately after arriving.

        Mr. Collier testified he called Mr. Gross on April 15, 2015, and told him he would
not be at work because he could not get out of bed. On the same day, Mr. Collier spoke
with Phil, an Erlanger Director, and told him he was at Georgia Pain Management. He
stated he told Phil he was a walk-in patient, and his lower back and legs were numb.
Additionally, Mr. Collier testified that on the same day he gave Aaron Parcel, Assistant
Director of Security at Erlanger, a copy of the April 15, 2015 office note from Georgia
Pain Management. Mr. Collier stated the doctor at Georgia Pain Management wanted
him to have a "nerve bum," which he did not have performed. Mr. Collier testified he
called in and updated Walden on his medical condition on April 16-17, 2015,

       Mr. Collier acknowledged he had a prior back injury "a long time ago." However,
he stated that in the days prior to the incident on April 13, 2015, he was not really having
pain and numbness in his legs. Mr. Collier also stated he was able to get around with a
cane. Mr. Collier testified he had numbness and burning in both legs after the incident on
April13, 2015.

       Mr. Collier testified he spoke to Mr. Gross and to Mr. Parcel, and requested that
Walden send him to a doctor. He stated Mr. Parcel told him to contact Human
Resources. Mr. Collier stated Walden never offered to send him to a doctor prior to the
panel provided in December 2015. (T.R. 8.) He testified Walden has not paid him any
temporary disability benefits, and he has not worked since April 13, 20 15.

       On cross-examination, Mr. Collier testified he received a copy of the Walden
Security Handbook and signed a Statement of Receipt. (Ex. 4 and 5.) However, Mr.
Collier stated he never read the handbook. Mr. Collier acknowledged he never
completed an incident report for Walden as required by Walden's handbook. He stated
he did not know he needed to report the injury to human resources until Mr. Parcel told
him to do so several months later. Mr. Collier could not state that any doctor told him his
complaints since April 13, 2015, are related to the incident. He was also unable to state
any doctor told him he suffered an injury on April 13, 2015. Mr. Collier stated he saw

                                             2
his own doctors because Walden never sent him to a doctor. He stated that, at the time of
the incident, he told Mr. Gross, "I've hurt my back." Mr. Collier also stated he told Mr.
Gross, "[i]t's killing me." He acknowledged that, other than Georgia Pain Management
taking him off from work on April 15, 20 15, for two days, no other doctor has taken him
off from work. Mr. Collier also acknowledged the only medical note he gave to Walden
was the April 15, 2015 office note.

       Mr. Collier further testified regarding his prior workers' compensation injury that
occurred while working at Shaw Industries, which caused him back pain as well as
numbness and tingling in his left leg. He stated he treated with Dr. Michael Pare, who
performed surgery on his low back in October 2006. Dr. Pare's office note dated January
5, 2007, stated Mr. Collier's back "pain irradiates to the right leg," and "[t]he severity of
the condition is incapacitating." (Ex. 6.) However, Mr. Collier vigorously denied he
experienced any pain or numbness in his right leg until after the incident at Walden on
April 13, 2015. He stated Dr. Pare referred him to pain management due to his post-
surgical left-leg pain.

       Mr. Collier testified he was a patient at Georgia Pain Management prior to the
incident on April 13, 20 15. He went there every month to obtain prescriptions for his
pain. Mr. Collier testified he took Hydrocodone and morphine prior to April 13, 2015,
and afterward he began taking Neurontin. When asked why he did not seek emergency
treatment at Erlanger since the injury occurred there and he testified he felt immediate
pain, Mr. Collier stated he hoped the pain would go away. He also stated he thought the
patients at the emergency room might need treatment more than he did.

       During cross-examination, defense counsel questioned Mr. Collier about his
medical treatment with Dr. Stephen Dreskin at Tennessee Valley Pain Management. (Ex.
2.) Mr. Collier first saw Dr. Dreskin on May 28, 2015. The office note stated he
switched from Georgia Pain Management because he claimed he could "no longer afford
to go their [sic]." (Ex. 2.) It also stated Dr. Scott Hodges referred Mr. Collier to Dr.
Dreskin for his low back pain. 2 The "Chief Complaint" given was low back pain. Mr.
Collier complained of sharp, burning pain associated with numbness and radiating down
both lower extremities. Under "Duration," it states "2005." Under "Context," it states
"SIP war wound." During his testimony, Mr. Collier denied stating his back problem
resulted from a war wound.

       The office note further stated Mr. Collier "reports no specific trauma pain level
gradually worsened over the years." (Ex. 2.) The record also noted Mr. Collier "reports
multiple flare ups for the past few years and pain has become more progressive and
problematic for him/her this past year." Mr. Collier testified he told Dr. Dreskin about
the injury at Walden, although the record contains no reference to it. Dr. Dreskin's

2
    The parties did not introduce medical records of Dr. Hodges into evidence.

                                                           3
diagnoses were spinal stenosis of lumbar region; lumbosacral radiculitis; lumbar
spondylosis with myelopathy; muscle pain; and, drug dependence. The June 11, 2015,
office note was very similar to the May 28, 2015 office note and indicated Mr. Collier
still complained of burning and numbness in his feet. (Ex. 2.)

       On July 21, 2015, Mr. Collier returned to Dr. Dreskin. (Ex. 2.) The office note
contained the following:

       Pt requesting return to work for light duty. Pt had an injury at work in
       April that exacerbated injury while in the service and is pending workers
       comp. Ortho MD at Sports Medicine signed original papers to be out of
       work. Per pt, surgery and PT are not an option and will have to be on long-
       term pain meds, which is why he was referred to us. Infonned pt he will
       need to follow up with that MD.

Mr. Collier disputed Dr. Dreskin's reference to a war/service injury. Instead, he testified
his original back injury was due to a work injury at Shaw Industries.

      On August 27, 2015, Mr. Collier saw Dr. Dreskin. (Ex. 2.) He again complained
of low back pain that radiated to both lower extremities. This office note listed
"Duration" as April 13, 2015. Under "Context," it listed "s/p workmans comp. injury."
Dr. Dreskin went on to state the following history given by Mr. Collier:

      Patient states he was working for Walden Security at Erlanger assigned to
      zone 1. He states he was reassigned to the ER. He reports a patient came
      in through the ER that appeared to be high and tried to grab a police
      officer's weapon. Patient tried to help the police officer get the patient
      under control. While they were trying to handcuff the patient, he reports
      they all flipped over the gurney and the patient landed on him.

      The office note further stated:

      This is patient's first work comp visit. Patient states since his work injury
      he has been filing his visits and medications under his private insurance.
      Patient states he was previously treated by Center for Sports Medicine until
      the state and Department of Labor got involved, allowing him to be referred
      to pain management.


      Patient states when the injury occurred, the pain radiated down both legs,
      but the (R) leg was the worst. Now patient states the [sic] he has more pain
      radiating down his left leg and reports increased numbness in his left foot
      and toes.

                                            4
During the August 27, 2015 visit, Dr. Dreskin also noted Mr. Collier used a cane.

        The last medical record office note admitted into evidence was Dr. Dreskin' s
September 24, 2015 record. (Ex. 2.) At that visit, Mr. Collier complained of new right
leg weakness and new pain. Dr. Dreskin again noted Mr. Collier used a cane. His
diagnoses were lumbosacral radiculitis, muscle pain, and drug dependence. Dr. Dreskin
also stated the following:

         Reviewed LC 3 results from previous visit patient negative prescribed
         Hydrocodone and positive ETOH testing. 4 • . . Due to negative results, I
         would no longer feel comfortable prescribing Hydrocodone. Patient given
         a two week supply of MS Contin 15 mg TID #45. Urine drug screen
         obtained at today's visit POCT 5 (+) OPI 6 only. Will send to LC for
         confirmation. Patient understands if results come back inappropriate he
         will need to follow up with another pain management office. He was given
         a list of other area pain management office in the event that he needs to
         transition.

       During cross-examination, defense counsel presented Mr. Collier with a letter
dated September 16, 2015, from Paige Crumbliss, H.R. Director at Walden. The letter
indicates a lack of communication by Mr. Collier in response to Walden's need of a
doctor's note documenting work restrictions. In the letter, Ms. Crumbliss stated Walden
would terminate Mr. Collier's employment if he did not communicate with Walden by
September 21,2015.

       Mr. Collier initially testified he received the September 16, 2015 letter from Ms.
Crumbliss. He stated he received it after he filed his claim with the State on April 13,
2015, and after Michelle Denius, H.R. Manger, became involved. Shortly thereafter, Mr.
Collier denied receiving the letter because: (1) He stated the street address is incorrect;
and, (2) His son, John Collier, who did not live with him at the time, signed for the letter.
On re-direct examination, Mr. Collier stated his correct address is 1733 Colbert Hollow
Road. Walden used 1733 Colbert Road as the street address. 7
3
  Dr. Dreskin's records indicate "LC" is the abbreviation for a liquid chromatography/mass spectrometry machine,
which he uses if a urine sample is inappropriate.
4
  "ETOH" is the abbreviation for alcohol. Medicinenet.com, http://www.medicinenet.com. (last visited Feb. 2,
2016).
5
  "POCT" is the abbreviation for point-of-care testing, which is testing performed at the time and place the patient is
treated. Wikipedia.org, https://en.wikipedia.org. (last visited Feb. 2, 2016).
6
  "OPI" is the abbreviation for opiates. Rapiddetect.com, https://rapiddetect.com. (last visited Feb. 2, 20 16).
7
   Later in the hearing, Michelle Denius, H.R. Manager for Walden, testified. She properly identified and
authenticated the letter as a business record kept by Walden. Counsel for Mr. Collier objected to the admission of
this letter into evidence on the basis that Ms. Denius did not bring Walden's entire file on Mr. Collier and instead
only brought select records. However, pursuant to Rule 803(6) of the Tennessee Rules of Evidence, the Court
admitted the letter into evidence as Exhibit 7. The Court is not aware of any requirement on a party to produce a file

                                                          5
        During direct-examination of Michelle Denius, H.R. Manager for Walden, she
testified Mr. Collier "visited" Walden on September 18,2015, and brought the September
16, 2015 letter with him from Ms. Crumbliss. She stated Mr. Collier wanted to know
what the letter was about, and she told him Walden needed to hear back from him.
Nevertheless, as of the expedited hearing in this matter, Walden had not terminated Mr.
Collier.

       During Ms. Denius' testimony, she stated Walden hired Mr. Collier in February
2015. Mr. Collier's job at Walden was not a light duty position, and Walden does not
have any light duty positions. She stated that on April 13, 2015, Mr. Collier completed
his shift. Ms. Denius stated she never received an incident report regarding that date.
Walden's protocol as stated in its handbook is for an employee to immediately notify his
supervisor or manager if he is injured and immediately complete an incident report. She
further testified Mr. Collier's last day of work with Walden was April 14, 2015.

       Ms. Denius testified she attempted to reach Mr. Collier several times by telephone
to request documents stating he could return to work. She stated Mr. Collier told her his
wife would fax or drop of the notes, but she never received them. Ms. Denius stated Mr.
Collier did not provide her with any medical documentation indicating he sustained an
injury at Walden.

        On cross-examination, Ms. Denius stated she oversees over 700 officers. She
testified no one told her not to bring her file regarding Mr. Collier. Ms. Denius relied
upon a timeline of events regarding Mr. Collier that she prepared in approximately
September or October of2015 in order to refresh her memory. However, Walden did not
offer the timeline into evidence.

       Ms. Denius testified Walden keeps the incident reports on-site .at Erlanger in the
office where Mr. Collier clocked in and out. She stated Mr. Collier's supervisor, Mr.
Gross, completed a report. However, Ms. Denius stated the report only documents the
incident that occurred and does not reference an injury. She acknowledged she did not
know what Mr. Collier told Mr. Gross on April 13, 2015, and she had no documentation
to refute Mr. Collier's testimony that he gave Mr. Gross notice of a work injury on that
date. Nevertheless, Ms. Denius testified she knew on April 28, 2015, that Mr. Collier
was claiming a work-related injury. She acknowledged she did not mail Walden's
required incident report form to Mr. Collier, and she did not mail him a panel of
physicians.

         During cross-examination, Ms. Denius testified Mr. Collier was high on pain pills


in its entirety in order for a record to be admitted into evidence.


                                                            6
and struggled to stand when he visited Walden on September 18, 2015. She also stated
he had a cane. Ms. Denius confirmed that Walden had no light duty work available. She
also confinned Mr. Collier could not work with a cane. Ms. Denius further stated she did
not call in a workers' compensation report until August 3, 2015, although she knew on
April 28, 2015, that he was claiming a work-related injury. On re-direct, Ms. Denius
clarified that Mr. Collier did not ever directly indicate to her he was claiming a work-
related injury, but that his supervisor had informed her of his claim. However, she stated
he talked about pain in his left leg at one point.

       On cross-examination, Ms. Denius testified regarding dates listed in her summary
of events. She testified Mr. Collier spoke to Mr. Parcel, Assistant Director of Security at
Erlanger, on April 28, 2015, and told him he wanted to file a workers' compensation
claim. Ms. Denius stated she called Mr. Collier on April29, 2015. She stated she spoke
with Mr. Collier on May 12, 2015, and he requested to return to work. Ms. Denius asked
him to provide a doctor's note releasing him to return to work. On May 18, 2015, she
stated she spoke with Mr. Collier to tell him she had not received a doctor's note, and Mr.
Collier told her he would fax it to her. 8

        During cross-examination, Ms. Denius testified regarding a letter dated June 2,
2015, that she sent to Mr. Collier. (Ex. 8.) In the letter, Ms. Denius stated she made
"[m]ultiple attempts to reach him between April 16, 2015, and May 7, 2015." She
acknowledged she made a mistake and actually only made one attempt to reach him. Ms.
Denius also acknowledged she did not have all of Mr. Parcell's notes when she prepared
her letter dated June 2, 2015. She testified she did not know what Mr. Collier's injury
was, and she did not ask. In the letter, Ms. Denius stated she was seeking return-to-work
information. She also stated she reminded Mr. Collier to complete an incident report.

       Mr. Collier filed a Petition for Benefit Determination seeking medical and
temporary disability benefits. (T.R. 1.) The parties did not resolve the disputed issues
through mediation, and the Mediating Specialist filed a Dispute Certification Notice on
September 3, 2015. (T.R. 2.) Mr. Collier filed a Request for Initial Hearing on October
30, 2015. (T.R. 3.) During the initial hearing, the parties agreed to schedule an expedited
hearing. An Agreed Order Setting Case for Expedited Hearing was entered on December
3, 2015. (T.R. 5.) Mr. Collier filed a Request for Expedited Hearing on the same day.
(T.R. 4.)

         Mr. Collier asks the Court to order medical benefits as well as past and ongoing
8
  Counsel for Walden sought to introduce a letter dated June 2, 2015, from Ms. Denius to Mr. Collier. Ms. Denius
properly identified and authenticated the letter. Counsel for Mr. Collier objected to the letter on the basis that he did
not raise the dates referenced in the letter on cross-examination. He also argued that the letter does not fall within
the business record exception because defense counsel produced the letter from his file. However, the Court admits
the letter into evidence as Exhibit 8. A review of the testimony indicates that Mr. Collier's attorney did raise the
dates addressed in the letter on cross-examination. Additionally, the letter produced is what it purports to be, which
is a document prepared and kept by Walden as a business record.

                                                           7
temporary disability benefits from April 14, 2015, forward. He argues he had an on-the-
job injury that he immediately reported to his supervisor; he has symptoms he never had
before; and, Walden did not provide him with a panel of physicians until December 2015.
Mr. Collier argues the late-offered panel does not comply with the statute because it did
not include a chiropractor, and the physicians on the panel are not in his community.
(T.R. 8.) Further, Mr. Collier argues he has not worked since his injury on April 13,
2015.

       Walden asks the Court to deny Mr. Collier's request on several bases. First,
Walden argues Mr. Collier did not provide notice of an injury. Second, it argues the
record is devoid of any evidence showing a physician opined that Mr. Collier sustained a
new injury. Walden asserts it provided a panel of physicians to Mr. Collier in December
2015, and it can provide a new panel to Mr. Collier if necessary. (T.R. 8.) Finally,
Walden argues Mr. Collier is not entitled to any temporary disability benefits because the
record reflects that his doctor only took him off work for two days.

                        Findings of Fact and Conclusions of Law

       The Workers' Compensation Law shall not be remedially or liberally construed in
favor of either party but shall be construed fairly, impartially and in accordance with
basic principles of statutory construction favoring neither the employee nor
employer. Tenn. Code Ann. § 50-6-116 (2015). The employee in a workers'
compensation claim has the burden of proof on all essential elements of a claim. Tindall
v. Waring Park Ass 'n, 725 S.W.2d 935, 937 (Tenn. 1987); 9 Scott v. Integrity Staffing
Solutions, No. 2015-01-0055, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Tenn.
Workers' Comp. App. Bd. Aug. 18, 2015). An employee need not prove every element
of his or her claim by a preponderance of the evidence in order to obtain relief at an
expedited hearing. McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015
TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27,
2015).

       At an expedited hearing, an employee has the burden to come forward with
sufficient evidence from which the trial court can determine that the employee is likely to
prevail at a hearing on the merits. Id. This lesser evidentiary standard "does not relieve
an employee of the burden of producing evidence of an injury by accident that arose
primarily out of and in the course and scope of employment at an expedited hearing, but
allows some relief to be granted if that evidence does not rise to the level of a

9
 The Tennessee Workers' Compensation Appeals Board allows reliance on precedent from the Tennessee Supreme
Court "unless it is evident that the Supreme Court's decision or rationale relied on a remedial interpretation of pre-
July I, 2014 statutes, that it relied on specific statutory language no longer contained in the Workers' Compensation
Law, and/or that it relied on an analysis that has since been addressed by the general assembly through statutory
amendments." McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEXlS 6, at *13 n.4 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015).

                                                          8
'preponderance of the evidence."' Buchanan v. Car/ex Glass Co., No. 2015-01-0012,
2015 TN Wrk. Comp. App. Bd. LEXIS 39, at *6 (Tenn. Workers' Comp. App. Bd. Sept.
29, 2015).

   Mr. Collier Has Not Demonstrated a Likelihood of Success On the Merits at Trial

       The Court will first address the notice defense raised by Walden. Tennessee Code
Annotated section 50-6-201(a)(1) (2015) provides that an injured employee "shall,
immediately upon the occurrence of an injury, or as soon thereafter as practicable, give or
cause to be given to the employer who has no actual notice, written notice of the injury ..
. within thirty (30) days after the occurrence of the accident." In the present case,
Walden acknowledged it received notice that Mr. Collier was reporting a workers'
compensation claim. Ms. Denius testified Mr. Collier spoke to Mr. Parcel, Assistant
Director of Security at Erlanger, on April 28, 2015, and told him he wanted to file a
workers' compensation claim. She also acknowledged she called Mr. Collier on April
29, 2015, because he reported a workers' compensation claim. Additionally, Mr.
Collier's unrebutted testimony was that he provided immediate verbal notice to Walden.
Although Walden has a policy that requires employees to complete an internal incident
report immediately after an injury occurs, the Workers' Compensation Law has no such
requirement. Since Mr. Collier alleged he sustained a work-related injury on April 13,
2015, and Walden had notice of the alleged injury on or before April 28, 2015, Walden's
argument regarding lack of notice is without merit.

       The Court next considers Walden's position that no physician has opined Mr.
Collier, who has a pre-existing back condition, sustained a new injury. The Workers'
Compensation Appeals Board provided direction regarding the requirements an employee
with pre-existing conditions must satisfy in order to qualify for medical benefits at an
interlocutory hearing:

      In sum, to qualify for medical benefits at an interlocutory hearing, an
      injured worker who alleges an aggravation of a pre-existing condition must
      offer evidence that the aggravation arose primarily out of and in the course
      and scope of employment. See Tenn. Code Ann. § 50-6-102(13)(A)
      (2014). Moreover, the employee must come forward with sufficient
      evidence from which the trial court can determine that the employee would
      likely establish, to a reasonable degree of medical certainty, that the work
      accident contributed more than fifty percent in causing the aggravation,
      considering all causes. See Tenn. Code Ann. § 50-6-102(13)(B)-(C).
      Finally, an aggravation or exacerbation need not be permanent for an
      injured worker to qualify for medical treatment reasonably necessitated by
      the aggravation.

Miller v. Lowe's Home Centers, Inc., No. 2015-05-0158, 2015 TN Wrk. Comp. App. Bd.

                                             9
LEXIS 40, at *18 (Tenn. Workers' Comp. App. Bd. Oct. 21, 2015).

       The first mention in the medical records of a work-related InJUry is in Dr.
Dreskin's July 21, 2015 office note. (Ex. 2.) At that time, Mr. Collier gave a history of
sustaining "an injury at work in April that exacerbated injury while in the service and is
pending workers comp." On August 27, 2015, and in subsequent office notes thereafter,
Dr. Dreskin documents that Mr. Collier gave a history of injuring his back on April 13,
2015, when he and a patient flipped over a gurney with the patient landing on him.
During the August 27, 2015 office note, Dr. Dreskin documented that Mr. Collier "states
when the injury occurred, the pain radiated down both legs, but the (R) leg was the worst.
Now patient states the [sic] he has more pain radiating down his left leg and reports
increased numbness in his left foot and toes." Notwithstanding Dr. Dreskin's recitations
of the histories given by Mr. Collier, Dr. Dreskin does not provide any medical opinion
that the incident on April 13, 20 15, "contributed more than fifty percent in causing the
aggravation, considering all causes." In fact, Dr. Dreskin does not suggest any medical
causation opinion at all regarding Mr. Collier's back condition.

        Mr. Collier testified he experienced the new symptom of right leg pain and
numbness after the April 13, 2015, incident at Walden. However, Dr. Pare's January 5,
2007 office note states Mr. Collier complained that his back "pain irradiates to the right
leg," and "[t]he severity of the condition is incapacitating." (Ex. 6.) When Mr. Collier
first saw Dr. Dreskin on May 28, 2015, he indicated he began suffering from low back
pain radiating down both lower extremities in 2005 due to a war wound. (Ex. 2.) At that
visit, Mr. Collier also reported, "no specific trauma pain level gradually worsened over
the years." Although Mr. Collier vigorously denied the accuracy of Dr. Pare's January 5,
2007 office note, as well as Dr. Dreskin's office notes, the Court declines to overlook the
medical histories given by Mr. Collier to two different physicians in an eight-year span.

       Based upon the foregoing, it appears unlikely that Mr. Collier "would likely
establish, to a reasonable degree of medical certainty, that the work accident [on April 13,
2015] contributed more than fifty percent in causing the aggravation, considering all
causes." Tenn. Code Ann. § 50-6-102(14)(B)-(C) (2015). Likewise, as stated by the
Workers' Compensation Appeals Board, "[Tennessee Code Annotated section 50-6-
204(a)(l)(A)] limits an employer's duty to provide medical benefits to instances where
the employee sustained an injury by accident as defined in the statute." Hardin v.
Dewayne's Quality Metals, 2015-07-0067,2015 TN Wrk. Comp. App. Bd. LEXIS 45, at
*7 (Tenn. Workers' Comp. App. Bd. Nov. 18, 2015).

       The Court finds the evidence presented does not satisfy the statutory requirements
addressed in Miller, supra. Based upon this finding, the issue regarding temporary
disability benefits is moot. Consequently, Mr. Collier has not demonstrated he is likely
to prevail at a hearing on the merits.


                                             10
 IT IS, THEREFORE, ORDERED:

   1. Mr. Collier's requested relief is denied.
   2. This matter is set for an Initial Hearing on March 21, 2016, at 10:00 a.m., ET.

       ENTERED this the 5th day of February, 2016.




Initial (Schedulin!!) Hearing:

      An Initial Hearing has been set with Judge Audrey A. Headrick, Court of
Workers' Compensation Claims. You must call 423-634-0164 or toll free at 855-
383-0001 to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation. All conferences are set using Eastern Time (ET).


Right to Appea I:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a fili-ng fee in the a.mount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing

                                            11
   fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or ftle the Affidavit of
   lndigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: ( 1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         12
                                                APPENDIX

Exhibits:
   1. Affidavit of Jim Collier
   2. Table of Contents ofMedical Records ofTennessee Valley Pain Management
   3. Wage Statement
   4. Walden Security Handbook for Security Officers and Other Field Personnel
       consisting of two pages (the coversheet and Page 23)
   5. Statement of Receipt
   6. January 5, 2007 office note of Dr. Pare
   7. Correspondence from Paige Crumbliss, H.R. Director at Walden, to Mr. Collier,
       dated September 16, 2015
   8. Correspondence from Michelle Denius, H.R. Manager at Walden, to Mr. Collier,
       dated June 2, 2015

Marked for Identification Purposes Only:
1.   Cell phone records of Jim Collier

Technical record: 10
1.    Three Petitions for Benefit Determination, filed July 27, 2015, October 19, 2015,
      and November 24,2015
2.    Dispute Certification Notice, September 3, 2015
3.    Request for Initial Hearing, October 30, 2015
4.    Request for Expedited Hearing, December 3, 2015
5.    Agreed Order Setting Case for Expedited Hearing, December 3, 2015
6.    Notice of Scheduled Hearing, December 8, 2015
7.    Employer and Insurer's Response to Request for Expedited Hearing by Jim
      Collier, December 9, 2015
8.    Notice of Filing of Tendered C-42 Panel of Physicians to Counsel for Jim Collier,
      December 23, 2015
9.    Notice of Filing ofMedical Records for Evidence, December 23, 2015




10
     The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.

                                                      13
                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the Expedited Hearing Order
   Denying Requested Benefits was sent to the following recipients by the following
   methods of service on this the 5th day of February, 2016.

Name                Certified   First   Via   Fax    Via     Email Address
                    Mail        Class   Fax   Number Email
                                Mail
Ronnie J. Berke                                        X     ronnie@berkeattys.com

Bruce E. Williams                                            bwilliams@shuttleworthwilliams.com
                                                       X




                                                       n, Clerk of Court
                                              Court of  rkers' Compensation Claims
                                              WC.Cour Clerk@tn.gov




                                                14